*524Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri,
a la cual se unen el Juez Presidente Se-ñor Andréu García y la Jueza Asociada Señora Naveira de Rodón.
Una vez más me siento obligado a afirmar mi convicción de que la función interpretativa de este Tribunal como máximo foro judicial del país no debe realizarse mera-mente a través del manejo lógico de conceptos normativos. A la altura de nuestros tiempos parece trillado señalar que aunque el Derecho tiene una estructura formal de princi-pios y preceptos jurídicos, es algo más que toda esa estruc-tura: el Derecho “es un instrumento para la vida social en vista a realizar fines humanos, dentro de las rutas varias y cambiantes de la historia”.(1) El derecho positivo es un con-junto de medios normativos construidos por seres humanos para producir soluciones a determinados problemas de con-vivencia social, soluciones que se reputan justas y útiles para el bien común. Por ello, al interpretar el derecho po-sitivo, los Jueces de este Foro tenemos la responsabilidad de adaptar los preceptos legales a las realidades prácticas de la vida social, buscando soluciones a los problemas co-lectivos subyacentes en los casos ante nuestra considera-ción, guiados en esa tarea por las convicciones y los valores compartidos que predominan en la sociedad sobre lo que es justo y lo que constituye el bien común. Incumbe al juez, como expondría Castán en su muy conocida y citada expre-sión, reconstruir el derecho positivo, integrarlo con solucio-nes nuevas a tono con las emergentes necesidades sociales, adaptarlo a la vida y rejuvenecerlo.(2) O como ha señalado Pizarro Crespo, “el juez debe obediencia a la ley, y la mayor *525manera de servirla es la de realizarla en su idea anima-dora, esto es, en la justicia que constituye su más profundo contenido”.(3)
En el caso de autos, la mayoría de este Tribunal procura llenar la laguna legislativa que encaramos aquí, mane-jando con clara lógica formal los conceptos normativos pertinentes. No obstante, llega a un resultado que en mi criterio no está a la altura del reto que el caso en cuestión nos presenta. No acomoda bien varios importantes intere-ses sociales presentes en el caso que ameritan protección. Veamos.
h — I h-1
En el caso de autos, la mayoría del Tribunal resuelve que cuando los padres de un menor están divorciados, aun-que éstos compartan la patria potestad con respecto al me-nor, sólo será responsable de los actos del menor el padre custodio, salvo que pueda demostrar que actuó como un buen padre de familia.
Este resultado, de responsabilizar sólo al padre con quien convive el hijo menor de edad, me parece inadecuado, por cuatro razones muy sencillas, pero de enorme impor-tancia social y jurídica. La primera tiene que ver con los deberes morales y jurídicos de los padres. La desgraciada experiencia del divorcio tiene como consecuencia jurídica primordial la terminación del vínculo entre los cónyuges. No extingue o disuelve las vitales relaciones que deben exis-tir entre estos dos y sus hijos. Como la custodia del menor no puede ser materialmente compartida, éste convive ma-yormente con uno de sus dos padres, pero ello no termina la relación del padre no custodio con el menor ni lo libera de sus graves responsabilidades hacia éste. Tanto por man-dato expreso de nuestro Código Civil como por considera-*526ciones de orden moral y del mayor interés público, los padres, custodios o no, tienen deberes fundamentales hacia los hijos que procrearon. En particular, tienen los deberes de alimentarlos, de educarlos, de instruirlos y de corregirlos. Art. 153 del Código Civil, 31 L.P.R.A. see. 601. Hemos pautado que estos deberes incluyen la responsabi-lidad de orientar a los hijos y de inculcarles buenos hábitos de convivencia y disciplina. Calo Morales v. Cartagena Calo, 129 D.P.R. 102, 134 (1991). En ningún lugar de nues-tro ordenamiento jurídico se dispone que estos cruciales deberes de los que comparten la patria potestad le corres-ponden sólo al padre custodio. El divorcio no libra al padre o la madre de cumplir cabalmente con dichos deberes. El padre no custodio no deja por ello de ser padre ni queda relevado de su grave deber de instruir, orientar y corregir al hijo que convive mayormente con el padre custodio.
Es menester reiterar aquí el principio medular que he-mos enfatizado normativamente en varias ocasiones antes, de que tanto el padre como la madre de un menor siempre están obligados a velar por éste. Desde el momento cuando la paternidad o la maternidad queden establecidos legal-mente, surge esa fundamental obligación de los padres. Esta emana de la relación paterno-filial misma y, por lo tanto, subsiste independientemente de que el hijo menor viva o no en compañía de uno u otro de los padres. Incluso hemos indicado que la fundamental obligación de velar por los hijos menores recae sobre el padre y la madre legal-mente establecidos como tales, tengan o no la patria potestad. El hecho legal de ser padre o madre es la más honda raíz de esa esencial obligación. Chévere Mouriño v. Levis Goldstein, 152 D.P.R. 492 (2000); Chévere v. Levis, 150 D.P.R. 532 (2000). En efecto, como consecuencia inhe-rente a la condición de ser padre o madre, y para que nues-tra sociedad pueda permanecer en armonía con las leyes naturales, desde el momento cuando nacen los hijos, quie-nes los procrearon están obligados a sacrificarse por ellos, *527a procurar su felicidad, a cuidar de su educación, de su desarrollo moral, intelectual y físico, y a prepararlos, en suma, para asumir las eventualidades y responsabilidades del porvenir. Así lo hemos reconocido expresamente en nuestra jurisprudencia por espacio de más de medio siglo. Soto Cabral v. E.L.A., 138 D.P.R. 298, 322-324 (1995); Llopart v. Mesorana, 49 D.P.R. 250, 254 (1935).
Conocido es que con lamentable frecuencia el padre no custodio se olvida de alimentar a los hijos menores de edad y desatiende aún más el grave deber de instruirlos, orien-tarlos y corregirlos. La mayoría del Tribunal hoy agrava ese serio problema social, al no responsabilizar al padre no custodio por los actos de los hijos que no conviven mayor-mente con él. En lugar de reiterar que el padre no custodio comparte con el padre custodio el sagrado deber de orien-tar y corregir a sus hijos comunes, y de propiciar que el padre no custodio cumpla con dicho deber, la mayoría li-bera al padre no custodio de su responsabilidad por los actos de su hijos, debilitando de ese modo también el cum-plimiento por el padre no custodio del deber referido. La decisión de la mayoría suprime un poderoso incentivo jurí-dico para promover que él padre no custodio cumpla con su deber.
Más aún, la decisión de la mayoría se da al margen de lo que se conoce bien en las ciencias de la conducta. No es necesario ser un perito psicólogo para saber que con fre-cuencia los hijos de padres divorciados experimentan pro-blemas de convivencia y comportamiento. Una causa im-portante de ello es precisamente la desatención del menor por parte del padre no custodio. La ausencia de afecto y de interés en su formación que sufre el hijo por parte del padre no custodio que no cumple con su deber, muchas veces provoca sentimientos de inseguridad, ira, poca autoestima y rencor en el menor, que se expresan a través de un com-portamiento socialmente problemático. Con frecuencia, pues, los actos del menor que aquí nos concierne se originan *528precisamente en la irresponsabilidad del padre no custodio, pero ahora la mayoría de este Tribunal decide que ese padre incumplidor no responde por dichos actos, sólo porque no tenía la custodia del menor. En lugar de poner el dedo en la llaga, la mayoría irónica e injustamente libera al padre incumplidor de la obligación de resarcir los daños oca-sionados por su progenie, aunque puede haber sido preci-samente dicho padre el más responsable por los actos impropios del menor.
rH HH HH
Lo señalado en el acápite anterior nos trae directa-mente al segundo desacierto del decreto mayoritario. Como bien intiman varios eminentes civilistas de España, entre ellos Lacruz Berdejo,(4) es claramente injusto imponerle sólo al padre custodio la responsabilidad por los daños cau-sados por el menor, porque ello significa que el progenitor que presta más directamente sus cuidados y atención al menor, el que se sacrifica más, resulta ser el más responsabilizado. El padre custodio de ordinario es el más esforzado en satisfacer las necesidades y los reclamos del menor. Es el que cotidianamente se desvela por procurar su bienestar. Resulta crasamente incongruente e injusto que sea precisamente quien tiene la mayor carga en la crianza del menor el que tenga que cargar también con la obligación de resarcir los daños que éste pueda ocasionar. Se le impone que dé más a quien más ha dado.
Este resultado no solamente es injusto sino que, ade-más, es ominoso. Sociológicamente puede constituirse en un disuasivo al esmerado cumplimiento de los deberes de cuidado y vigilancia del padre custodio. La injusticia de la referida carga, como toda injusticia, puede resultar desmo-*529ralizante y endurecedora. Puede provocar en el agobiado padre custodio sentimientos de frustración y enojo que de-biliten su compromiso con el bienestar del menor.
IV
Existe una tercera razón por la cual estimo muy des-acertado el decreto mayoritario en el caso de autos. Tiene que ver con otro de los males sociales graves de nuestra sociedad. Me refiero al discrimen contra la mujer.
Desde hace varios años, este Tribunal tiene proclamada una fuerte política constitucional de lograr la igualdad en-tre el hombre y la mujer, y de proteger a ésta, por tantos siglos marginada, contra la aplicación discriminatoria de las normas jurídicas. Carrero Quiles v. Santiago Feliciano, 133 D.P.R. 727, 735 (1993); Toppel v. Toppel, 114 D.P.R. 775, 791 (1983). Este Tribunal debe ser puntillosamente consecuente con su propia doctrina. No puede, como una Penélope jurídica, destejer en la oscuridad de la noche lo que tejió por el día.
Es un dato incuestionable de nuestra realidad social que la custodia de los hijos menores de edad en casos de divor-cio recae primordialmente sobre la madre. Así lo ha seña-lado nuestra propia Comisión para Investigar el Discrimen por Género en los Tribunales de Puerto Rico en su repu-tado informe de agosto de 1995, págs. 211-222. Así lo había señalado antes una distinguida investigadora social nuestra. Véase M. Rivera Quintero, La adjudicación de custodia y patria potestad en los tribunales de familia de Puerto Rico, 39 Rev. C. Abo. P.R. 177-200 (1978). Así lo confirman las estadísticas del Censo de Año 2000, Perfil de Características Demográficas Generales, U.S. Census Bureau. Véase, además, Nudelman v. Ferrer Bolívar, 107 D.P.R. 495 (1978).
Por razón de lo anterior, el decreto mayoritario en el caso de autos significa en la práctica que la carga por los *530daños causados por los hijos menores de edad ha de recaer esencialmente sobre las madres de éstos. Resulta así de facto un discrimen contra la mujer. La injusticia contra el padre custodio, a la que aludimos en el acápite III de esta opinión, ahora se transforma en una injusticia contra la mujer. Esta es la que de ordinario tiene menos recursos económicos; la que con frecuencia ha sacrificado su propio desarrollo personal o profesional por atender a los hijos; la que tiene que encarar con frecuencia el incumplimiento con las pensiones alimentarias que debe el padre. Ahora resulta que es también quien debe ocuparse sola del resar-cimiento de los daños que causen los hijos que ambos procrearon.
El resultante discrimen por razón de género al que surge del decreto mayoritario atenta contra la maternidad misma. Se le añade así una cruz más sobre la espalda de las madres abnegadas que con tanto sacrificio laboran por criar a sus hijos solitariamente. Ha de constituir otro mo-tivo más por lo cual crecientemente muchas de nuestra mujeres jóvenes se sienten ambivalentes en torno a la ma-ternidad, que cada vez se percibe más, como bien lo señaló nuestra propia Comisión, como que ofrece lo mejor y lo peor de dos mundos.
Tal como hemos señalado antes, en Carrero Quiles v. Santiago Feliciano, supra, y en Toppel v. Toppel, supra, no hay razón ni en derecho ni en justicia para hacernos parte de esta nueva carga contra las mujeres madres.
V
En el caso de autos, la mayoría del Tribunal está inter-pretando una disposición del Código Civil que es clara-mente obsoleta. La propia mayoría así lo reconoce en su opinión al indicar que la actual redacción del Art. 1803 del Código Civil, 31 L.RR.A. see. 5142, obedece al hecho de que antes la patria potestad correspondía en primer término al *531padre. Hoy día la patria potestad corresponde a ambos padres conjuntamente. Art. 152 del Código Civil, 31 L.P.R.A. see. 591. Por ende, la propia mayoría admite que la dispo-sición en cuestión del Art. 1803 del Código Civil, supra, debe ser modificada judicialmente. La mayoría del Tribunal, pues, realiza en este caso una reconstrucción judicial de la norma en cuestión y así crea una nueva norma.
No tengo reparos a que este Tribunal en un caso como el de autos lleve a cabo la creación de nuevas normas. Nos compete esa autoridad en casos como el de autos, según lo dispuesto en el Art. 7 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 7. Mis reparos se refieren a la norma inade-cuada que la mayoría de este Foro escoge. Con la misma autoridad que la mayoría crea la nueva norma en cuestión, pudo haber adoptado otra norma socialmente más atinada y jurídicamente más justificable.
En efecto, el esquema original del citado Art. 1803, como el que existe ahora en España de donde proviene nuestro Código Civil, se apoya en la patria potestad para fijar la responsabilidad de los padres por los daños ocasionados por sus hijos. Es decir, los padres son responsables porque tienen la patria potestad. El deber de los padres de instruir a los hijos, de imponerles la debida disciplina y de corre-girlos es una de las obligaciones correlativas de la patria potestad. Así lo dispone expresamente el Código Civil, y así lo hemos resuelto antes. Torres, Ex parte, 118 D.P.R. 469, 474-477 (1987). Más aún, este Tribunal reiteradamente ha relacionado la responsabilidad paternal con la autoridad paternal. Si el hijo menor está al alcance de la autoridad del padre, éste es responsable por sus actos. Alvarez v. Irizarry, 80 D.P.R. 63 (1957); Sociedad de Gananciales, etc. v. Cruz, 78 D.P.R. 349 (1955); Cruz v. Rivera, 73 D.P.R. 682 (1952). Ya antes, incluso, habíamos intimado que si un padre abandonaba a un hijo menor, su responsabilidad por los actos de éste no cesaba. Rodríguez v. Santos, 40 D.P.R. 48 (1929). Como corolario inescapable de lo anterior, *532cuando la patria potestad es compartida, le corresponde a ambos progenitores la responsabilidad por los daños cau-sados por sus hijos. Así debe ser, aunque haya mediado un divorcio, que si bien rompe el vínculo entre los padres, no afecta la patria potestad que sigue compartida por el padre y la madre. Ambos, padre y madre, continúan teniendo la autoridad fundamental sobre sus hijos menores, aunque se hayan divorciado. Ambos, pues, comparten igualmente la responsabilidad por los actos de ellos, salvo que puedan demostrar que actuaron diligentemente al ejercer dicha autoridad.
A la luz de lo anterior, es evidente que el dictamen de la mayoría del Tribunal en el caso de autos es claramente cuestionable aun desde el punto de vista técnico-jurídico. Ciertamente no es compatible con la propia jurisprudencia de este Foro, citada antes, ni con el esquema fundamental del Código Civil sobre el particular.
VI
Es por todo lo anterior que disiento del dictamen de la mayoría del Tribunal en el caso de autos.

0 Cita del Dr. L. Recasens Siches, describiendo el pensamiento de Roscoe Pound, en Filosofía del Derecho, 4ta ed., México, Ed. Porrúa, 1970, pág. 637.


 J. Castán Tobeñas, La formulación judicial del derecho: jurisprudencia y arbitrio de equidad, 2da ed. rev., Madrid, 1954, págs. 25-26.


 L’equita e la sua funzione nel Diritto (1927 Rivista Intemazionale de Filoso-fía del Diritto 428).


 J.L. Lacruz Berdejo y otros, Derecho de Obligaciones, 3ra ed., Barcelona, Ed. Bosch, 1995, Vol. II, pág. 524. Véase, también, R. De Ángel Yagüez y otros, Comen-tario del Código Civil, Barcelona, Ed. Bosch, 2000, T. 9, pág. 15.